
	
		I
		112th CONGRESS
		1st Session
		H. R. 348
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the Administrator of the Federal Highway
		  Administration from requiring the replacement of street and highway signs that
		  are in upper case letters with such signs that are in mixed case lettering with
		  the initial letter in upper case followed by lower case
		  lettering.
	
	
		1.No new signsNotwithstanding any other provision of law,
			 the Administrator of the Federal Highway Administration may not require the
			 replacement of street and highway signs that are in upper case letters with
			 signs that are in mixed case lettering with the initial letter in upper case
			 followed by lower case lettering.
		
